         Case: 1:18-cv-01465 Document #: 168 Filed: 08/29/19 Page 1 of 4 PageID #:4319




                      IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    LAURA MULLEN, individually and on                  Case No. 1:18-cv-1465
    behalf of all others similarly situated,
                                                       Honorable Matthew F. Kennelly
             Plaintiff,

    v.

    GLV, INC., d/b/a SPORTS
    PERFORMANCE VOLLEYBALL CLUB
    and GREAT LAKES CENTER, an Illinois
    corporation, RICKY BUTLER, an individual,
    and CHERYL BUTLER, an individual,

             Defendants.

                          PLAINTIFF’S MOTION FOR LEAVE
                 TO FILE RESPONSE IN OPPOSITION TO DEFENDANTS’
            MOTION FOR SUMMARY JUDGMENT IN EXCESS OF FIFTEEN PAGES

            Plaintiff, Laura Mullen (“Plaintiff”), pursuant to Local Rule 7.1, respectfully moves this

Court for leave to file her response memorandum in opposition to Defendants’ motion for

summary judgment in excess of fifteen (15) pages, but not to exceed 35 pages. In support of this

Motion, Plaintiff states as follows:

            1.      On May 28, 2019, Defendants filed their 29-page memorandum in support of their

motion for summary judgment.1 (Dkt. 146-1.)

            2.      Plaintiff’s response in opposition to Defendants’ summary judgment motion is

due on September 4, 2019. (Dkt. 166.)

            3.      Local Rule 7.1 provides that a brief in opposition to any motion shall not exceed

fifteen pages without prior approval of the court.




1
        Defendants’ memorandum does not contain a factual background section, but rather points the
Court to its 17-page Local Rule 56.1 Statement of Facts.
   Case: 1:18-cv-01465 Document #: 168 Filed: 08/29/19 Page 2 of 4 PageID #:4319




          4.     Although Plaintiff will earnestly try to present her arguments relevant to opposing

Defendants’ summary judgment motion in a concise manner, given the numerous arguments

upon which Defendants seek summary judgment and the necessary accompanying analysis,

Plaintiff reasonably anticipates that the response in opposition to Defendants’ summary

judgment motion must exceed 15 pages in order to address the relevant factual and legal issues.

          5.     In total, Plaintiff’s response in opposition to Defendants’ motion for summary

judgment is not expected to exceed 35 pages. As such, Plaintiff respectfully requests that the

Court permit her to file an oversized brief of no more than 35 pages.

          6.     Good cause exists to grant this Motion, and the relief requested herein is not

sought for any improper purpose.

          7.     Plaintiff’s counsel reached out to defense counsel via e-mail to inquire as to

whether Defendants oppose the instant Motion, but did not receive a response prior to the time of

filing.

          WHEREFORE, Plaintiff Laura Mullen respectfully requests that this Court enter an

Order: (1) granting her leave to file a response memorandum in opposition to Defendants’

motion for summary judgment in excess of 15 pages, but not to exceed 35 pages; and (2)

providing such other and further relief as the Court deems reasonable and just.

                                                       Respectfully submitted,

                                                       LAURA MULLEN, individually and on
                                                       behalf of the class of similarly situated
                                                       individuals,

Dated: August 29, 2019                                 By: s/ Sydney M. Janzen
                                                       One of Plaintiff’s Attorneys

                                                       Jay Edelson
                                                       jedelson@edelson.com
                                                       Eve-Lynn J. Rapp



                                                   2
Case: 1:18-cv-01465 Document #: 168 Filed: 08/29/19 Page 3 of 4 PageID #:4319




                                          erapp@edelson.com
                                          Christopher L. Dore
                                          cdore@edelson.com
                                          Alfred K. Murray II
                                          amurray@edelson.com
                                          Sydney M. Janzen
                                          sjanzen@edelson.com
                                          EDELSON PC
                                          350 North LaSalle Street, 14th Floor
                                          Chicago, Illinois 60654
                                          Tel: 312.589.6370
                                          Fax: 312.589.6378




                                      3
   Case: 1:18-cv-01465 Document #: 168 Filed: 08/29/19 Page 4 of 4 PageID #:4319




                               CERTIFICATE OF SERVICE

       I, Sydney M. Janzen, an attorney, hereby certify that on August 29, 2019, I served the
above and foregoing Plaintiff’s Motion for Leave to File her Response in Opposition to
Defendants’ Motion for Summary Judgment in Excess of Fifteen Pages, by causing a true
and accurate copy of such document to be filed and transmitted to all counsel of record via the
Court’s EM/ECF electronic filing system.


                                              s/ Sydney M. Janzen




                                                4
